Citation Nr: 1208851	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to serve connection for a right foot disorder (originally claimed as right foot pain due to a heel injury). 

2.  Entitlement to service connection for a left foot disorder (originally claimed as left foot pain due to a heel injury). 

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to inoculations. 

4.  Entitlement to service connection for Bell's palsy, to include as due to inoculations. 

5.  Entitlement to service connection for alopecia (originally claimed as hair loss), to include as due to inoculations. 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and panic disorder (originally claimed as anxiety attacks, bipolar disorder and depression), to include as due to inoculations.
7.  Entitlement to service connection for a disability manifested by flu-like symptoms and vertigo, to include as due to inoculations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from January to June 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO denied service connection for the disabilities on appeal.  The Veteran appealed the RO's November 2006 rating action to the Board. 

In November 2011, the Veteran testified before the undersigned at a hearing conducted at the above-cited RO.  A copy of the hearing transcript has been associated with this claims file.   

During the November 2011 hearing, the Veteran testified that he had flu-like symptoms and vertigo as a result of in-service inoculations, not as a symptom of a medically unexplained chronic illness under 38 C.F.R. § 3.317 (2011).  (Transcript (T.) at page (pg.) 15)).  Thus, the issue has been framed as that listed on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A determination has been made that additional development is necessary with respect to the claims on appeal; specifically, to schedule the Veteran for VA examinations by appropriate specialists to determine the etiology of the claimed disabilities on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO/AMC for action as described below.

The Veteran seeks service connection for right and left foot disorders.  He also claims service connection for CFS, Bell's palsy, alopecia, an acquired psychiatric disorder, to include PTSD, and a disability manifested by flu-like symptoms and vertigo, each claimed as due to in-service inoculations.  

In order to establish service connection for a disability, the evidence must show that it resulted from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

With regard to his claims for service connection for right and left foot disorders, the Veteran contends that they are the result of heels spurs and foot pain that he incurred during active military service.  He maintains that he has had right and left foot pain since he was discharged from active military service in June 1991.  A May 1989 enlistment examination for the United States Army Reserves reflects that the Veteran's feet were evaluated as "normal."  (Parenthetically, the Board notes that the Veteran's lower extremities were found to have been "abnormal" due to a left ankle disorder (i.e., left ankle swelling and tenderness), as opposed to a foot disorder)).   On an accompanying Report of Medical History, the Veteran denied having had "Foot trouble."  However, a February 1990 United States Army Reserve (USAR) service treatment record (STR) reflects that the Veteran complained that his left heel hurt.   The examiner entered, in part, an assessment of tendonitis.  A May 1990 USAR STR shows that the Veteran complained of left heel pain since the previous evening.  He stated that it felt as if a rock was in his left heel.  It was noted that he had a prior history [of left heel pain], but that he had not sought any treatment.  The examining clinician entered an assessment, in part, of left heel "hot spot."  Thus, the Veteran's United States Army Reserve treatment records clearly and unmistakably show that the Veteran had a left foot/heel disorder prior to entrance onto active military service in January 1991.  38 C.F.R. § 3.306. 

Service treatment records (STRs) from the Veteran's period of active military service show that in April 1991, he was seen for complaints referable to his left heel area.  The Veteran indicated that it felt as if he had a rock in his foot when he stood.  X-ray interpretations of the left foot revealed a very small calcaneal spur, but were otherwise negative.  An assessment of left inflammation of the medial calcaneal nerve was entered.  The Veteran was placed on a limited profile that involved no standing, running, or marching.  He was assigned a desk job.  In May 1991, the Veteran returned for a follow-up visit on his left heel.  He related that it had felt better for awhile, but that it began to hurt when he started wearing boots.  X-ray interpretations of the left foot showed a minimal plantar calcaneal spur but were otherwise negative.  An assessment of heel spur syndrome was entered.  The Veteran was placed on a limited profile that involved no prolonged walking/standing, running/marching and required him to rest and wear soft shoes until June 1991.  A June 1991 service separation examination report reflects that the Veteran's feet were evaluated as normal.  On an accompanying Report of Medical History, the Veteran denied having had "Foot trouble."  He described his health as "EXCELLENT." 

Post-service VA and private treatment records are of record.  An August 2006 VA QTC examination report reflects that the Veteran gave a history of having had bilateral heel pain since he was in the military in 1991 that was worse on the left side.  A physical evaluation of the Veteran's feet was essentially normal; however, there was moderate tenderness in the heel areas upon palpation of the plantar surface.  X-ray interpretations of the Veteran's feet revealed no significant abnormalities.  The examiner concluded that there was no pathology to render a diagnosis.  In contrast to the VA QTC examiner's finding of no bilateral heel pathology, is the March 2007 opinion of D. C., M. D.  Dr. D. C. indicated that he had reviewed the Veteran's STRs.  Dr. D. C. noted that the Veteran had experienced heel pain and spurs since military service.  Dr. D. C. concluded, in part, that the Veteran's heel spurs and foot pain were consistent with traumatic induction of pain secondary to injuries that he had sustained during military service.  (See March 2007 report, prepared by D. C., M. D.).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  The Board, however, is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As the Veteran has reported a continuity of right and left heel spurs and pain since his period of active military service, his STRs shows that he had sought treatment for left heel pain that was associated with a calcaneal spur, and a private physician has linked his bilateral heel pain and spurs to his period of active military service, albeit without a contemporaneous clinical evaluation of the Veteran's feet, an opinion as to whether any preexisting left heel spur was aggravated beyond its normal progression during active military service and without a medical rationale for his opinion, a VA examination is needed to obtain a competent medical opinion as to the etiology of any currently present right and left foot disorders (originally claimed as right and left foot pain due to heel injury), to include whether any preexisting left foot disorder was aggravated beyond its normal progression.   38 C.F.R. § 3.159(c)(4) (2011); McLendon, supra. 

The Veteran maintains that he has CFS, Bell's palsy, hair loss, an acquired psychiatric disorder, to include PTSD, and a disability manifested by flu-like symptoms (e.g., chills, fever, night sweats) and vertigo, each claimed as due to inoculations that he received prior to worldwide service.  (T. at pg. 10).  The Veteran contends that while his unit remained stateside, that the stress and fear of being sent to Iraq and of being attacked, lead to his depression, panic attacks and PTSD.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in August 2006).

A May 1989 enlistment examination report for the United States Army Reserves reflects that all of the Veteran's systems, with the exception of his lower extremities (i.e., left ankle swelling and tenderness) and scars, were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, dizziness or fainting spells, and chronic or frequent colds.  He indicated that he was in "Good" health.  

A February 1990 STR from the Veteran's period of USAR service reflects that the Veteran complained of cold symptoms for the previous three (3) days.  The Board notes that in Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), the United States Court of Appeals for Veterans Claims has held that symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability.  A July 1990 USAR STR shows that from January to March 1990, the Veteran had received the small pox, measles, tetanus/diphtheria, polio, tuberculosis/tine, flu, Adenovirus 4&7, and meningitis conjugate vaccinations.  An April 1991 STR from the Veteran's period of active military service reflexes that he complained of a sore throat.  The examining clinician noted that he was status-post the flu.  A complete blood count and mononucleosis and strep tests were "normal."  In May 1991, the Veteran complained, in part, of a bad sore throat.  It was noted that he had undergone a strep throat test, but that he did not know the results.  An assessment of tonsillitis was entered.  A June 1991 service discharge examination report reflects that all of the Veteran's systems were evaluated as normal.  On an accompanying Report of Medical History, the Veteran denied having had depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, dizziness or fainting spells, and chronic or frequent colds.  

Post-service VA and private evidence of record includes, but is not limited to, February and March 2007 private treatment reports that are supportive of the Veteran's claims.  In those reports, D. C., M. D., opined, after a review of the claims files, that the Veteran's chronic fatigue, Bell's palsy, alopecia, acquired psychiatric disorder (diagnosed as depression and bipolar and panic disorders), PTSD, and flu-like symptoms were more likely than not related to his military service.  (See February and March 2007 opinions of D. C., M. D.)  

As the Veteran has reported a continuity of fatigue, facial numbness, hair loss, anxiety, depression and panic disorders, flu-like symptoms and vertigo since he received inoculations during military service, his STRs show that he received various inoculations and received treatment for flu-like symptoms, and a private physician has linked his chronic fatigue, Bell's palsy, alopecia, acquired psychiatric disorder (diagnosed as depression and bipolar and panic disorders), PTSD, and flu-like symptoms to his military service, albeit without contemporaneous clinical evaluation of the Veteran and medical rationale for his opinion, VA examinations are needed to obtain competent medical opinions as to the etiology of any currently present CFS, Bell's palsy, alopecia, acquired psychiatric disorder, to include PTSD, and disability manifested by flu-like symptoms and vertigo.  38 C.F.R. § 3.159(c)(4); McLendon, supra. 

Finally, the Veteran testified that he had received treatment for aches and pains, night sweats and alopecia from a private neurologist, Dr. J. Johnson of Tulsa, Oklahoma.  (T. at pages (pgs.) 6, 12)).  Treatment records from this physician are not contained in the claims file.  As these records might contain information as to the etiology of the Veteran's disabilities, they should be secure on remand.  38 C.F.R. § 3.159(c)(1)(2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his right and left foot disorders, CFS, Bell's palsy, alopecia, acquired psychiatric disorder, to include PTSD, and disability manifested by flu-like symptoms and vertigo that is not evidenced by the current record.  

The Veteran should be provided with the necessary medical authorizations for the release of any non-VA treatment records not currently on file.  After obtaining the necessary authorization from the Veteran, the RO should obtain all treatment records from Dr J. Johnson, Tulsa, Oklahoma.  (See November 2011 T. at pgs, 6, 12).  The RO/AMC should also obtain any additional records identified and associate them with the claims file.  If such records are unavailable, the RO must document the steps that were taken to obtain these records and notify the Veteran and his representative and provide them an opportunity to provide the records. 

2.  After any additional treatment records have been obtained and associated with the claims file pursuant to the development in paragraph 1, schedule the Veteran for the appropriate VA examination for the claimed foot disabilities.  The purpose of the examination is to determine the nature and etiology of any currently present right and left foot disorders (originally claimed as right and left foot pain due to heel injuries).  The examination report should include a detailed account of all right and left foot disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 
   
The examiner should review the evidence of record with specific attention to:  the Veteran's service treatment records and a March 2007 opinion, prepared by D. C., M. D.  The examiner should then provide the following information:
   
(i) The exact diagnosis(es) of any right and left foot disability(ies) found to be present on clinical evaluation; 

(ii) Whether the evidence of record shows an increase in severity of the Veteran's pre-existing left heel disability during active service, and if so whether any increase in disability due to the natural progress of the condition;
   
(iii) Whether it is as least as likely as not (50 percent or greater probability) that any current left foot/heel disability is the result of aggravation during active service; and,

(iv) Whether it is as least as likely as not (50 percent or greater probability) that any currently diagnosed right foot disability is etiologically related to the Veteran's period of active military service, or had its onset within the initial post-service year. 

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  After the development in paragraph 1 has been completed, schedule the Veteran for VA examinations by appropriate examiners to determine the nature and etiology of any currently present CFS, Bell's palsy, alopecia, acquired psychiatric disorder to include PTSD and panic disorder (originally claimed as anxiety, bipolar disorder and depression), and a disability manifested by flu-like symptoms and vertigo, all claimed as due to in-service inoculations. 

Each examination report should include a detailed account of all disabilities found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 
   
Each examiner should review the evidence of record with specific attention to:  the Veteran's service treatment records and a March 2007 opinion, prepared by D. C., M. D.  Each examiner should then provide the following information as it pertains to the pertinent disability:

Whether it is as least as likely as not (50 percent or greater probability) that any currently diagnosed CFS, Bell's palsy, hair loss, acquired psychiatric disorder, to include PTSD, and disability manifested by flu-like symptoms and vertigo is/are etiologically related to the Veteran's period of active military service, to include in-service inoculations, or had its/their onset within the initial post-service year. 

4.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

